DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 which is missing in Figs. 17-22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because references sings of 62’in Figs. 21-22 are pointing different areas from 62’ in Figs. 19-20 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites the limitation “the fin liner layer in contact with the silicide layer covering the second side corner is in contact with the insulating layer” in the last two lines on the claim, which lacks the full support of the original disclosure.  Fig. 22 teaches that the fin liner layer 66’ in contact with the silicide layer 70’ is not covering the second side corner (the left side corner of 119N of the leftmost 119N).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the limitation “a part” in the 13th and 14th lines of the claim.  It is unclear which object that “a part” refers to.
Claims 22-28 are rejected because they depend on the rejected claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 21, 23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wei et al. (US 2014/0273369).
Regarding claim 1, Wei et al. teach a semiconductor device (FinFET; [0002]) comprising: an isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]) disposed over a substrate (112; Fig. 2I - Y-Y, [0027]); a fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) disposed over the substrate (112), and extending in a first direction (Z-Z direction; Fig. 1A, [0007]) in plan view (a top down view in Fig. 1A), an upper portion of the fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) being exposed from the isolation insulating layer (116/114; Fig. 2B - Y-Y, [0027]); a gate structure (122/124; Fig. 2I - X-X, [0029]) disposed over parts of the fin structure (the leftmost 118N; Fig. 2I - X-X), the gate structure (122/124; Fig. 2I - X-X, [0029]) extending in a second direction (X-X direction; Fig. 1A, [0007]) crossing the first direction (Z-Z direction; Fig. 1A, [0007]); and a source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) formed on the upper portion of the fin structure (118N), which is not covered by the gate structure (see Fig. 2C - Y-Y), wherein: an upper portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) has a diamond shape having a largest width (see Fig. 2C - Y-Y), a silicide layer (136A; Fig. 2I - Y-Y, [0038]) is formed on the upper portion above and below a portion having the largest width (see Fig. 2E - Y-Y and Fig. 2I - Y-Y), a source/drain contact (140; Fig. 2I - Y-Y, [0039]) is disposed on the silicide layer (136A), and a bottom of the source/drain contact (a bottom portion of 140; see Fig. 2I - Y-Y below) is located below a bottom of the silicide layer (a bottom portion of 136A; see Fig. 2I - Y-Y below).

    PNG
    media_image1.png
    345
    479
    media_image1.png
    Greyscale
[AltContent: textbox (Bottom of the silicide layer)][AltContent: textbox (Bottom of source/drain contact)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
Fig. 2I – Y-Y of Wei et al showing a bottom of source/drain contact as a portion of 140 below the dash line, and showing a bottom of the silicide layer as a bottom portion of 136A below the left corner of 136A and above the dash line.
Regarding claim 3, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein the silicide layer (136A) includes TiSi ([0037-0038]).
Regarding claim 4, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein the source/drain contact (140; Fig. 2I - Y-Y, [0039]) covers the silicide layer (136A).
Regarding claim 7, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein a fin liner layer (128; Fig. 2I - Y-Y, [0032]) is disposed on a lower portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) and on an upper surface of the isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]).
Regarding claim 8, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 7, wherein the silicide layer (136A) is in direct contact with the fin liner layer (128; Fig. 2I - Y-Y).
Regarding claim 21, Wei et al. teach a semiconductor device (FinFET; [0002]) comprising: an isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]) disposed over a substrate (112; Fig. 2I - Y-Y, [0027]); a fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) disposed over the substrate (112), and extending in a first direction (Z-Z direction; Fig. 1A, [0007]) in plan view (a top down view in Fig. 1A), an upper portion of the fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) being exposed from the isolation insulating layer (116/114; Fig. 2B - Y-Y, [0027]); a gate structure (122/124; Fig. 2I - X-X, [0029]) disposed over parts of the fin structure (the leftmost 118N; Fig. 2I - X-X), the gate structure (122/124; Fig. 2I - X-X, [0029]) extending in a second direction (X-X direction; Fig. 1A, [0007]) crossing the first direction (Z-Z direction; Fig. 1A, [0007]): a source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) formed on the upper portion of the fin structure (118N), which is not covered by the gate structure (see Fig. 2C - Y-Y): an interlayer dielectric layer (130; Fig. 2I - Y-Y, [0032]) disposed over the isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]); and a source/drain contact (140; Fig. 2I - Y-Y, [0039]), wherein: an upper portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) has a diamond shape (see Fig. 2E - Y-Y and Fig. 2I - Y-Y) having a top (the top of the leftmost 119N), a first side corner (the right side corner of the leftmost 119N) and a second side corner (the left side corner of the leftmost 119N; see Fig. Fig. 2I - Y-Y  below) both located below the top (the top of the leftmost 119N; see Fig. 2I - Y-Y  below), a silicide layer (136A; Fig. 2I - Y-Y, [0038]) is formed on the upper portion (the upper portion of 118N) covering the top (the top of the leftmost 119N), the first side corner (the right side corner of the leftmost 119N) and a part (a part of 119N) between the top (the top of the leftmost 119N) and the second side corner (the left side corner of the leftmost 119N), and the source/drain contact (140) is in contact with the silicide layer (136A) disposed on the first side corner (the right side corner of the leftmost 119N), and the second side corner (the left side corner of the leftmost 119N) is covered by an insulating layer (the left portion of 130; Fig. 2I - Y-Y, [0032]).

    PNG
    media_image1.png
    345
    479
    media_image1.png
    Greyscale
[AltContent: textbox (top)][AltContent: textbox (Second side corner)][AltContent: textbox (First side corner)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2I – Y-Y of Wei et al showing the top, the first side corner and the second side corner of the leftmost 119N.
Regarding claim 23, Wei et al. teach the semiconductor device of claim 21, wherein the source/drain contact (140) is in contact with the interlayer dielectric layer (130; see Fig. 2I - Y-Y).
Regarding claim 25, Wei et al. teach the semiconductor device of claim 21, wherein the silicide layer (136A) includes TiSi ([0037-0038]).
Regarding claim 26, Wei et al. teach the semiconductor device of claim 21, wherein a fin liner layer (128; Fig. 2I - Y-Y, [0032]) is disposed on a lower portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) and on an upper surface of the isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]).
Regarding claim 27, Wei et al. teach the semiconductor device of claim 26, wherein the silicide layer (136A) is in direct contact with the fin liner layer (128; Fig. 2I - Y-Y).
Regarding claim 28, Wei et al. teach the semiconductor device of claim 27, wherein: the fin liner layer (128) in contact with the silicide layer (136A) covering the first side corner (the right side corner of the leftmost 119N) is in contact with the source/drain contact (140), and the fin liner layer (128) in contact with the silicide layer (136A) covering the second side corner (the left side corner of the leftmost 119N) is in contact with the insulating layer (the left portion of 130; Fig. 2I - Y-Y, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above.
Regarding claim 2, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein the silicide layer (136A) has a substantially uniform thickness (see Fig. 2I - Y-Y).
Wei et al. do not teach the silicide layer (136A) has a thickness in a range from 1 nm to 10 nm.
Parameters such as the thickness of the silicide layer (136A) in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired contact resistance during device fabrication ([0010]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the silicide layer (136A) within the range as claimed in order to achieve the desired contact resistance during device fabrication ([0010]).
Claim(s) 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 4 and 21 above, and further in view of Chen et al. (US 2017/0117379).
Regarding claim 5, Wei et al. teach wherein the source/drain contact (140) includes a first layer made of TiN or TaN (a TiN layer; [0039]) and a second layer (a layer of tungsten).
Wei et al. do not teach a second layer made of Co.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach a second layer (140; Fig. 3, [0026]) made of Co ([0026]).
Wei et al. teach all the claimed elements except that Wei et al. is using a tungsten layer for the final filling layer of the contact structure to the fin ([0039]) rather than cobalt.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach using a cobalt layer for the final filling layer (140; Fig. 3, [0026]) of the contact structure to the fin (114; Figs. 1A-3, [0016-0026]).  
One of ordinary skill in the art would have recognized that a tungsten layer and a cobalt layer are known equivalents for providing the final filling layer of the contact structure to the fin within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a tungsten layer) for another known equivalent element (a cobalt layer) resulting in the predictable result of providing the final filling layer of the contact structure to the fin (KSR rationales B). 
Regarding claim 24, Wei et al. teach wherein the source/drain contact (140).
Wei et al. do not teach the source/drain contact includes a Co layer.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach the source/drain contact (140, a source/drain contact to source/drain 114; Fig. 3, [0008, 0016-0026]) includes a Co layer ([0026]).
Wei et al. teach all the claimed elements except that Wei et al. is using a tungsten layer for the final filling layer of the source/drain contact ([0039]) rather than a cobalt layer.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach using a cobalt layer for the final filling layer of the source/drain contact (140; Fig. 3, [0008, 0016-0026]).  
One of ordinary skill in the art would have recognized that a tungsten layer and a cobalt layer are known equivalents for providing the final filing layer of the source/drain contact within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a tungsten layer) for another known equivalent element (a cobalt layer) resulting in the predictable result of providing the final filling layer of the source/drain contact (KSR rationales B). 

Allowable Subject Matter
Claims 17-20 are allowed.

Response to Arguments
Applicant’s amendments, filed 09/20/2022, overcome the objections to the title and the rejections to claims 6 and 9-16 under 35 U.S.C. 112.  The objections to the title and the rejections to claims 6 and 9-16 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/13/2022